Citation Nr: 0900563	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  07-13 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
vertigo, due to Meniere's disease.

2.  Entitlement to a rating in excess of 10 percent for 
tinnitus, due to Meniere's disease.

3.  Entitlement to service connection for hypertension.

4.  Whether new and material evidence to reopen a claim for 
service connection for asthma has been received.

5.  Entitlement to a rating in excess of 10 percent for 
sinusitis/allergic rhinitis.


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1981 
to October 1987.

This appeal to the before the Board of Veterans' Appeals 
(Board) initially arose from a January 2005 rating decision 
in which the RO continued a single 30 percent disability 
rating for service-connected Meniere's disease, denied 
service connection for hypertension, and declined to reopen 
the veteran's petition to reopen a claim for service 
connection for asthma.  The veteran filed a notice of 
disagreement (NOD) in November 2005 and requested a hearing 
before the Board.  

By a July 2006 decision, a Decision Review Officer (DRO) at 
the RO granted a separate 30 percent rating for vertigo, and 
a separate 10 percent rating for tinnitus, as manifestations 
of the veteran's service-connected Meniere's disease, each 
effective from December 17, 2003.  The DRO also issued a 
statement of the case (SOC) in July 2006, in which it also 
continued the denial of the claim for service connection for 
hypertension, and the denial of the veteran's petition to 
reopen the claim for service connection for asthma.  
Contemporaneous to the July 2006 DRO decision and SOC, the 
veteran was furnished a July 2006 VCAA letter addressing each 
matter on appeal.  The letter informed him that he could 
submit additional evidence up to one year from the date of 
the July 2006 VCAA letter.  As such, a May 2007 report of 
contact (ROC) form reflects that the veteran's statements, as 
transcribed by the RO, were accepted as a timely substantive 
appeal, in lieu of a VA Form 9 (also noted in the September 
2007 supplemental SOC (SSOC)).

In addition to the issues noted above, the Board notes that, 
in a February 2003 rating decision, the RO continued a 10 
percent rating for sinusitis/allergic rhinitis.  In October 
2003, the veteran submitted a letter in which he requested 
his denial for sinusitis/allergic rhinitis be re-evaluated ... 
and that he wanted his service-connected disabilities rating 
corrected; the Board liberally construes these statements as 
the veteran's disagreement with the February 2003 decision.  
By filing a timely NOD with the continued 10 percent rating 
for sinusitis/allergic rhinitis, the veteran has initiated 
appellate review on that issue; however, the RO has yet to 
issue a SOC with respect to that claim, the next step in the 
appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. 
App. 433, 436 (1997).  However, given the veteran's NOD, that 
issue has been listed on the title page of this remand.

For the reason expressed below, these matters are being 
remanded to the RO, via the Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.

As a final preliminary matter, the Board notes that the 
veteran was previously represented in this appeal by the 
Connecticut Department of Veteran Affairs.  However, in June 
2007, he revoked the Connecticut Department of Veteran 
Affairs authority to represent him, and has not designated 
another representative. As such, the Board recognizes that 
the veteran is now proceeding pro se in this appeal. 


REMAND

In the veteran's November 2005 NOD, he requested a hearing 
before the Board to address each of the issues currently on 
appeal.  The Board construes this statement as a request for 
a hearing before a Veterans Law Judge (VLJ) at the RO (Travel 
Board hearing). 

Thereafter, in a November 2007 statement, the veteran pointed 
out that he previously requested a Board hearing, which was 
never scheduled.  

Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board). Since ROs schedule Travel Board hearings, a remand of 
this matter to the RO is warranted.

Accordingly, these matters are hereby REMANDED to the RO, for 
the following action:

The RO should schedule the appellant for 
a Travel Board hearing, in accordance 
with his request.  The RO should notify 
the appellant of the date and time of the 
hearing, in accordance with 38 C.F.R. § 
20.704(b) (2008).  After the hearing, the 
claims file should be returned to the 
Board in accordance with current 
appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


